Title: From Thomas Jefferson to Francis Glass, 8 August 1822
From: Jefferson, Thomas
To: Glass, Francis


Sir
Monticello
Aug. 8. 22.
Your letter of July 16. is duly recieved, and not holding a ready Latin pen, I must acknolege it in humble English. I doubt whether in this country we have Latin readers enough to make a life of Washington, in that language, a saving enterprise. it would be more read in foreign countries, and especially in the Northern ones of Europe. however, on this you would of course take the previous advice of your bookseller. I wish it were in my power to yield the pecuniary accomodation which your letter mentions as necessary to that enterprise. but at the general crush of credit which overwhelmed so many 3. or 4. years ago, I was among the great sufferers, as endorser for a friend who failed at that time. this places me under such embarrasment as to have no command even of small sums. I hope the neighborhood from which you write, and to which your situation will be known will be a more successful resource for the aid you require. with my regret that my situation refuses me that gratification accept the assurance of my respectsTh: Jefferson